— In a matrimonial action wherein the parties were divorced by judgment entered December 11, 1985, the plaintiff wife appeals from an order of the Supreme Court, Nassau County (Collins, J.), dated March 5, 1986, which denied her motion pursuant to Domestic Relations Law § 237 for an interim award of counsel fees, costs and disbursements incurred in connection with the appeal from the judgment (see, Weinstein v Weinstein, 125 AD2d 301 [No. 23] [decided herewith]).
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the court properly exercised its discretion in denying the plaintiff’s request. Mollen, P. J., Mangano, Niehoff and Weinstein, JJ., concur.